Title: Samuel Osgood and Walter Livingston to John Adams, 6 Apr. 1786
From: Livingston, Walter,Osgood, Samuel
To: Adams, John


          
            
              Sir.
            
            

              Board of Treasury

              April 6th.1786
            
          

          We do ourselves the Honor of transmitting to you a Duplicate of our
            Letters to yourself, and the Commissioners of the Dutch Loans of the 7th: and 22d: March last. The
            latter tegether with one of this Date addressed to the same Gentlemen &
            Enclosing a Bill in their Favor on Messrs: Wilhem, and Jan
            Willink of Amsterdam, we Request the Favor of you to forward by the first Mail—Our
            Letter to the Commissioners is left open for your Perusal, by which you will find, that
            our Directions to those Gentlemen are to Appropriate the Proceeds of this Bill for the
            Purpose specified in the Resolve of Congress of the 14th:
              Feby. 1785 relative to the proposed Treaties with the
            Barbary Powers, in Case the Monies appropriated for this Object have not been drawn out
            of their hands, previous to the Receipt of this Bill—but in Case this Event has taken
            Place our Orders are to discount the Bill and to apply the Proceeds for the Payment of
            the Dutch Interest, which becomes due on the first of June next—This Remittance, added
            to the Sum of Thirty thousand Dollars, which will be remitted to them for the same
            Purpose by Messrs: Constable Ruckers & Co. in pursuance of a Contract made with this Board will very
            nearly Compleat the whole Sum of Interest which will become due on that day; the
            Deficiency we trust will be made up by additional Subscriptions to the Loan; but should
              this not be the Case, we must request you not to draw the whole Monies
            appropriated for the Barbary Treaties out of the hands of the Commissioners (if not
            already done) relying on our taking Measures to remit, with all possible Dispatch to
            those Gentlemen a further Sum of Twenty thousand Dollars, with Directions to apply it in
            the first Instance to make up any Deficiency arising on this Account on the Sum of
            Eighty Thousand Dollars, appropriated for the Purpose above mention’d—
          We have the Honor to be with great / Esteem, Your Obedt: Humble: Servts:

          
            
              Samuel Osgood
            
          
          
            
              Walter Livingston
            
          
        